DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 12/20/2021 regarding claims 1-14 is fully considered. Of the above claims, claims 2, 13 and 14 have been canceled; claims 1, 3 and 12 have been amended.
Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1 and 3-12 is the inclusion of the limitations of a liquid ejection apparatus that include a wiper that has a wiping surface capable of contacting with the ejection port surface and performs a wiping operation of wiping the ejection port surface via relative movement between the wiper and the print head; an angle changing unit configured to change a fixed angle of the wiping surface to the ejection port surface in a state where the wiping surface is out of contact with the ejection port surface; and a wiper holder that supports the wiper and has a first cam surface and a second cam surface both capable of contacting the angle changing unit, wherein a distance to the ejection port surface from a tip of the wiper is changed in the state where the wiping surface is out of contact with the ejection port surface, and wherein the angle changing unit is configured to set the fixed angle to a first angle by contact to the first cam surface, and is configured to set the fixed angle to a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





4 January 2022
/KENDRICK X LIU/Examiner, Art Unit 2853

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853